DETAILED ACTION
	Claims 1-20 are pending, and claims 1-2 and 18-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn in view of the new ground of rejection set forth below.

Response to Arguments
Applicant’s arguments, see pg. pg. 9 ¶ 2, pg. 10 ¶ 2-3, and pg. 11 ¶ 3-5, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Herman (US 2020/0218910 A1).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-10, 12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0203445 A1) in view of Herman (US 2020/0218910 A1).
Regarding claim 1, Micks teaches a method comprising, by a computing system: generating a simulated sensor based on performance features associated with a sensor ([0026] "sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors. …may include gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like" Gain, etc. are performance features of the sensor.).
	Micks also teaches determining a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…" The sensor model indicates the placement including location and orientation.).
	Micks teaches simulating, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.) wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."  The reflections are interactions with one or more objects in the virtual environment.).
	Micks teaches providing a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
	Micks does not explicitly teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera].
	Herman does teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera] (Fig. 4 #11 and #13 and [0030] “For example, rays (i.e., sight-lines) 28 extending from vantage point 26 to person 25 intersect with vehicle 10, and due to the opacity of vehicle 10 an image of person 25 is blocked from the simulated image being generated for vantage point 26.”).
Micks and Herman are analogous because they are from the “same field of endeavor” sensor simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Herman before him or her, to modify Micks to include camera simulation as taught by Herman.
The suggestion/motivation for doing so would have been Herman [0009] “The extent of overall blockage for a blocked object is evaluated. This may include an identification of pixels of the virtual car that intersect with a ray traced from the selected viewpoint to the pixels of the object, for example. This evaluation may be based on total count of pixel obstruction, percentage obstruction, or some other method ( e.g., use of a convolutional neural network to "replicate" human perception and object recognition to validate if object is recognized with some amount of occlusion).”
Regarding claim 2, Micks in view of Herman teaches the method of claim 1, and Micks teaches further comprising providing the representation of the capability of the sensor by: generating a visual representation ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results are a visual representation.) of the interactions of the emissions with the simulated objects in the virtual environment ([0060] "For a LIDAR sensor, a point cloud from the point of view of the LIDAR sensor may be simulated, where the points of the point cloud are points of structures of the environment or vehicles 402, 404, 406 of the scenario that are in the field of view of the LIDAR sensor. […] For a RADAR or SONAR system, reflections from objects and vehicles of the scenario may be simulated for each time step." Point cloud data is the result of interactions of the emissions with the virtual environment.).
Regarding claim 3, Micks in view of Herman teaches the method of claim 1, and Micks teaches interactions of the rays with the virtual environment ([0060] "For a LIDAR sensor, a point cloud from the point of view of the LIDAR sensor may be simulated, where the points of the point cloud are points of structures of the environment or vehicles 402, 404, 406 of the scenario that are in the field of view of the LIDAR sensor. […] For a RADAR or SONAR system, reflections from objects and vehicles of the scenario may be simulated for each time step."), but Micks does not explicitly teach providing the representation of the capability of the sensor by: calculating a performance metric for the simulated sensor based on the simulated behavior of the emissions.
Herman does teach providing the representation of the capability of the sensor by: calculating a performance metric for the simulated sensor based on the simulated behavior of the emissions. ([0040] “Quantifying the obstruction ratio can be comprised of generating a plurality of rays ( each ray connecting the vantage point with a respective point on a regular grid covering the detected object) and then determining a fraction of the rays which coincide with (i.e., pass through) the virtual vehicle image after it is placed in the simulated image.”)
Regarding claim 4, Micks in view Herman teach the method of claim 3. Micks does not explicitly teach calculating the performance metric by: calculating a number of emissions originating from the simulated sensor that did not intersect with a simulated object.
Herman does teach calculating the performance metric by: calculating a number of emissions originating from the simulated sensor that did not intersect with a simulated object ([0040] “Quantifying the obstruction ratio can be comprised of generating a plurality of rays ( each ray connecting the vantage point with a respective point on a regular grid covering the detected object) and then determining a fraction of the rays which coincide with (i.e., pass through) the virtual vehicle image after it is placed in the simulated image.”)
	Regarding claim 9, Micks in view of Herman teaches the method of claim 1, and Micks teaches further comprising: determining a sensor type of the simulated sensor, wherein: simulating behavior of the one or more emissions originating from the simulated sensor in the virtual environment further comprises: projecting each emission from the simulated sensor into the virtual environment wherein properties of projecting, including at least a direction of the emission, are determined based on the sensor type ([0058],[0059]);
	Micks also teaches detecting a point of interaction between the one or more emissions and a surface corresponding to a simulated object in the virtual environment ([0060]).
	Regarding claim 10, Micks in view of Herman teaches the method of claim 9, and Micks teaches wherein a number of emissions projected in a particular portion of the virtual environment over a particular time window is determined based on the performance features associated with the sensor ([0062] "The various sensors may have different frame or scanning rates than the time step of updating the scenario model. Accordingly, more or fewer outputs may be produced then the number of times steps." [0026] “For a camera, the sensor model 108d may include the field of view, resolution, zoom, frame rate, or other operational limit of the camera. For a LIDAR or RADAR sensor, the sensor model 108d may include a resolution, field of view, and scan rate of the system.”).
	Regarding claim 12, Micks in view of Herman teaches the method of claim 1, and Micks teaches further comprising generating the virtual environment by: constructing a virtual environment encompassing a vehicle operation scenario; and modeling activity of one or more objects in the virtual environment, wherein the activity simulates the behavior of the or more objects in the vehicle operation scenario ([0055] "The method 300a may include defining 302 a scenario model. For example, as shown in FIGS. 4A and 4B, an environment model including a road 400 may be combined with models of vehicles 402, 404 placed within lanes of the road 400 and having velocities and accelerations that may vary from one time step to the next during propagation of the scenario model."). 
	Regarding claim 15, Micks in view of Herman teaches the method of claim 1, and Micks teaches further comprising modeling a location and orientation of the simulated sensor in the virtual environment by: accessing a model of the vehicle having an arrangement of discrete sensor placement locations ([0025], [0026] "Accordingly, the vehicle model 106b may additionally include one or more sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors, and one or more descriptors of the one or more sensors."), wherein an arrangement of discrete sensor placement locations of the model of the vehicle corresponds to the arrangement of the discrete sensor placement locations of the vehicle ([0025], [0026]); and positioning the simulated sensor on the model of the vehicle among the arrangement of discrete sensor placement locations ([0025], [0026]).
	Regarding claim 17, Micks in view of Herman teaches the method of claim 1, and Micks teaches further comprising: modeling the simulated sensor in the virtual environment based on the location and orientation of the simulated sensor specified in the placement indicator ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…" The sensor model includes an indication of the placement including location and orientation. [0033] "...a perception of the scenario by the sensors may be simulated by the sensor simulation module...").
	Regarding claim 18, Micks teaches a system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors ([0019] "… may take the form of an entirely hardware embodiment, an entirely software embodiment ... , or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system"") to cause the system to: generate a simulated sensor based on performance features associated with a sensor ([0025] ...sensor models 108d that indicate the locations of one or more sensors on the vehicle… the sensor model may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like"); determine a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…"); simulate, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment, ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.), wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."); and provide a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
Micks does not explicitly teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera].
	Herman does teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera] (Fig. 4 #11 and #13 and [0030] “For example, rays (i.e., sight-lines) 28 extending from vantage point 26 to person 25 intersect with vehicle 10, and due to the opacity of vehicle 10 an image of person 25 is blocked from the simulated image being generated for vantage point 26.”).
Micks and Herman are analogous because they are from the “same field of endeavor” sensor simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Herman before him or her, to modify Micks to include camera simulation as taught by Herman.
The suggestion/motivation for doing so would have been Herman [0009] “The extent of overall blockage for a blocked object is evaluated. This may include an identification of pixels of the virtual car that intersect with a ray traced from the selected viewpoint to the pixels of the object, for example. This evaluation may be based on total count of pixel obstruction, percentage obstruction, or some other method ( e.g., use of a convolutional neural network to "replicate" human perception and object recognition to validate if object is recognized with some amount of occlusion).”
	Regarding claim 19, Micks in view of Herman teaches the system of claim 18, and Micks teaches wherein the instructions are further operable when executed by one or more of the processors to cause the system to provide the representation of the capability of the sensor by: generating a visual representation ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results are a visual representation.) of the interactions of the emissions with the simulated objects in the virtual environment ([0060] "For a LIDAR sensor, a point cloud from the point of view of the LIDAR sensor may be simulated, where the points of the point cloud are points of structures of the environment or vehicles 402, 404, 406 of the scenario that are in the field of view of the LIDAR sensor. In some LIDAR systems, points measured may include both a three-dimensional coordinate and a reflectivity value. In some embodiments, the models 106a, 106b may include reflectivity values for exterior surfaces thereof. Accordingly, for points of the point cloud in the point of view of the LIDAR system, the reflectivity value of the structure including each point may be included. Perception of the scenario model by various other sensors may also be included. For a RADAR or SONAR system, reflections from objects and vehicles of the scenario may be simulated for each time step." Point cloud data is the result of interactions of the emissions with the virtual environment.).
	Regarding claim 20, Micks teaches one or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations ([0019]) comprising: generate a simulated sensor based on performance features associated with a sensor ([0025] ...sensor models 108d that indicate the locations of one or more sensors on the vehicle… the sensor model may include the gain, signal to noise ratio, sensitivity profile (sensitivity vs. frequency), and the like"); determine a placement indicator specifying a location and orientation of the simulated sensor on a vehicle in a virtual environment associated with the vehicle ([0026]"sensor models 108d that indicate the locations of one or more sensors on the vehicle, the orientations of the one or more sensors,…"); simulate, based on the performance features associated with the sensor, behavior of one or more emissions originating from the simulated sensor in the virtual environment as rays emitted from the simulated sensor into the virtual environment as representations of a field-of-view (FOV) of the simulated sensor relative to the virtual environment, ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…" By simulating a LIDAR sensor using raytracing, the rays represent the field of view.  In the simulated environment where there are no rays, it is outside the field of view of the simulated LIDAR sensor.), wherein, for each emission, the simulating comprises determining an interaction of the emission with one or more simulated objects in the virtual environment ([0061] "Likewise, for LIDAR, raytracing may be performed in sufficient detail to capture multiple reflections and may simulate atmospheric attenuation and scattering of the laser beam of the LIDAR sensor."); and provide a representation of a capability of the sensor based on the simulated behavior of the emissions ([0038] "Alternatively, the controller 122 may identify obstacles and generate user perceptible results using sensor data." User perceptible results of identifying objects are a representation of a capability of the sensor.).
Micks does not explicitly teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera].
	Herman does teach simulating […] behavior of one or more emissions originating from the simulated sensor [wherein the sensor is a camera] (Fig. 4 #11 and #13 and [0030] “For example, rays (i.e., sight-lines) 28 extending from vantage point 26 to person 25 intersect with vehicle 10, and due to the opacity of vehicle 10 an image of person 25 is blocked from the simulated image being generated for vantage point 26.”).
Micks and Herman are analogous because they are from the “same field of endeavor” sensor simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks and Herman before him or her, to modify Micks to include camera simulation as taught by Herman.
The suggestion/motivation for doing so would have been Herman [0009] “The extent of overall blockage for a blocked object is evaluated. This may include an identification of pixels of the virtual car that intersect with a ray traced from the selected viewpoint to the pixels of the object, for example. This evaluation may be based on total count of pixel obstruction, percentage obstruction, or some other method ( e.g., use of a convolutional neural network to "replicate" human perception and object recognition to validate if object is recognized with some amount of occlusion).”

Claims 5-8, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 2018/0203445 A1) in view of Herman (US 2020/0218910 A1), further in view of Melick (US 2019/0179979 A1).
Regarding claim 5, Micks in view of Herman teaches the method of claim 1 but does not explicitly teach providing the representation of the capability of the sensor includes: estimating a sensor coverage for the simulated sensor at the location and orientation based on the simulated behavior of the emissions in the virtual environment.
Melick teaches providing the representation of the capability of the sensor by: estimating a sensor coverage for the simulated sensor at the location and orientation based on the simulated behavior of the emissions in the virtual environment (Fig. 3 [0081]-[0083] " Further, the scene 300 includes a representation of one or more simulated sensor interactions including the simulated sensor interaction area 330 (e.g., a simulated area with high sensor noise) and the simulated sensor interaction area 332 (e.g., a simulated area without sensor coverage).").
Micks, Herman, and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks, Herman, and Melick before him or her, to modify Micks and Herman to include estimating sensor coverage as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 6, Micks in view of Herman and Melick teaches the method of claim 5, but Micks does not explicitly teach estimating the sensor coverage includes determining when the sensor coverage does not satisfy a threshold sensor coverage; and providing a notification indicating that the sensor coverage does not satisfy the threshold sensor coverage.
Herman teaches estimating the sensor coverage includes determining when the sensor coverage does not satisfy a threshold sensor coverage ([0041] In step 57, the obstruction ratio as compared to an obstruction threshold which is assigned according to the object class or type.); and providing a notification indicating that the sensor coverage does not satisfy the threshold sensor coverage ([0041] “When the obstruction ratio is less than the obstruction threshold, then the virtual vehicle image is not rendered transparent and the method proceeds to point B (step 61). If the obstruction ratio is greater than the obstruction threshold, then the corresponding portion of the virtual vehicle image is made transparent in step 58 according to user preferences (such as the type or intensity of the transparency).”).
Regarding claim 7, Micks in view of Herman and Melick teaches the method of claim 5, but Micks does not teach generating a visual representation of the sensor coverage of the simulated sensor.
Herman does teach generating a visual representation of the sensor coverage of the simulated sensor ([0041] “When the obstruction ratio is less than the obstruction threshold, then the virtual vehicle image is not rendered transparent and the method proceeds to point B (step 61). If the obstruction ratio is greater than the obstruction threshold, then the corresponding portion of the virtual vehicle image is made transparent in step 58 according to user preferences (such as the type or intensity of the transparency).”).
Regarding claim 8, Micks in view of Herman and Melick teaches the method of claim 5, but Micks and Herman do not teach providing the representation of the capability of the sensor by: identifying one or more areas of the virtual environment beyond the sensor coverage of the simulated sensor at the specified placement based on the simulated behavior.
Melick teaches providing the representation of the capability of the sensor by: identifying one or more areas of the virtual environment beyond the sensor coverage of the simulated sensor at the specified placement based on the simulated behavior ([0083]-[0085] Melick teaches simulating a scene with simulated objects in the scene and detecting objects using a simulated sensor.  If the known simulated object is not detected by the simulated sensor, the object is in an area beyond the range of the sensor.).
Regarding claim 11, Micks in view of Herman teaches the method of claim 1, but Micks and Herman not explicitly teach providing the representation of the capability of the sensor by: generating a plurality of virtual environments by procedurally generating an arrangement of a plurality of objects in each virtual environment; simulating behavior of emissions originating from the simulated sensor in each virtual environment of the plurality of virtual environments; and combining a representation of the capability of the sensor determined with respect to each virtual environment.
Melick teaches providing the representation of the capability of the sensor by: generating a plurality of virtual environments by procedurally generating an arrangement of a plurality of objects in each virtual environment ([0085]); simulating behavior of emissions originating from the simulated sensor in each virtual environment of the plurality of virtual environments ([0061] "...may include simulating perception of the scenario by sensor models..." "Likewise, for LIDAR, raytracing may be performed…"); and combining a representation of the capability of the sensor determined with respect to each virtual environment ([0083] "Further, the scene 300 includes a representation of one or more simulated sensor interactions including the simulated sensor interaction area 330 (e.g., a simulated area with high sensor noise) and the simulated sensor interaction area 332 (e.g., a simulated area without sensor coverage).").
Micks, Herman, and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks, Herman, and Melick before him or her, to modify Micks and Herman to include generating virtual environments as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 13, Micks in view of Herman teach the method of claim 12, but Micks and Herman do not teach the representation of the capability of the sensor including a sensor coverage area associated with the sensor recommended for an autonomous vehicle to navigate the vehicle operation scenario.
Melick teaches the representation of the capability of the sensor includes a sensor coverage area associated with the sensor recommended for an autonomous vehicle to navigate the vehicle operation scenario ([0085] “…which can be analyzed in order to determine more optimal configurations or calibrations for one or more actual sensors.” Multiple scenes are simulated and analyzed. As more optimal configurations or calibrations are found, the coverage area associated with the optimal configuration is the new recommended coverage area.).
Micks, Herman, and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks, Herman, and Melick before him or her, to modify Micks and Herman to include generating virtual environments as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 14, Micks in view of Herman and Melick teach the method of claim 12, but Micks and Herman do not teach the representation of the capability of the sensor including a performance of the sensor with respect to the one or more objects in the vehicle operation scenario.
Melick teaches the representation of the capability of the sensor including a performance of the sensor with respect to the one or more objects in the vehicle operation scenario ([0021] "Based on the one or more simulated sensor interactions that are generated, the sensor optimization system can determine the one or more simulated sensor interactions that satisfy one or more perception criteria. For example, the sensor optimization system can determine which of the one or more simulated sensor interactions produce sensor data that results in high object recognition accuracy.").
Micks, Herman, and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks, Herman, and Melick before him or her, to modify Micks and Herman to include generating virtual environments as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Regarding claim 16, Micks in view of Herman teaches the method of claim 15, but Micks and Herman do not teach recommending a location and orientation of the sensor on the vehicle based on an optimization of the representation of the capability of the sensor.
Melick teaches recommending a location and orientation of the sensor on the vehicle based on an optimization of the representation of the capability of the sensor ([0019] "…generating changes in the autonomous vehicle perception system based on the simulated sensor interactions that satisfy the perception criteria (e.g., changing the location of sensors or the type of sensors on an autonomous vehicle in order to improve detection of objects by the sensors).").
Micks, Herman, and Melick are analogous because they are from the “same field of endeavor” simulating vehicle sensors.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Micks, Herman, and Melick before him or her, to modify Micks and Herman to include generating virtual environments as taught by Melick.
The suggestion/motivation for doing so would have been Melick ([0003]) “…to address the challenge of testing and improving the performance of vehicle systems that are used to detect the state of the environment".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148